                                   IN THE
                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                          Civil Action No. 11-1812


                         IMANUEL BASSIL ALI,
                                         Petitioner
                                 v.

                         JOHN E. WETZEL, et al.,
                                          Respondents

          BRIEF FOR THE OFFICE OF ATTORNEY GENERAL


     Brief Pursuant to the District Court’s Order of October 17, 2019,
     Referring this Matter to the Office of Attorney General for Comment
     on the Joint Motion for Partial Grant of the Writ of Habeas Corpus.

                                   JOSH SHAPIRO
                                   Attorney General
                                   Commonwealth of Pennsylvania
                                   MICHELLE A. HENRY
                                   First Deputy Attorney General
                                   JENNIFER C. SELBER
                                   Executive Deputy Attorney General
                                    Criminal Law Division
                                   RONALD EISENBERG
                                   Chief Deputy Attorney General
                                    Special Litigation Section

Office of Attorney General
1600 Arch Street
Philadelphia, PA 19103
reisenberg@attorneygeneral.gov
(267) 940-6676
November 15, 2019
                            TABLE OF CONTENTS


Table of Citations                                                               ii

Statement of the Case                                                             1

Argument

   AEDPA precludes habeas relief on claim 15.                                     4

   A. The clearly established law of the United States Supreme Court does
      not prohibit penalty-phase comment on a defendant’s lack of remorse.        5

    B. In any event, the prosecutor’s references to remorse did not constitute
       comment on the petitioner’s silence at trial.                             12

Conclusion                                                                       19




                                         i
                            TABLE OF CITATIONS


cases:

Alberni v. McDaniel, 458 F.3d 860 (9th Cir. 2006)                    7

Bonner v. Ercole, 338 Fed. Appx. 61 (2nd Cir. 2009)                  7

Carter v. Kentucky, 450 U.S. 288 (1981)                              8

Coble v. Quarterman, 496 F.3d 430 (5th Cir. 2007)                   14

Commonwealth v. Fletcher, 861 A.2d 898 (Pa. 2004)                   11

Commonwealth v. Freeman, 827 A.2d 385 (Pa. 2003)                10, 11

Commonwealth v. Gamboa-Taylor, 2019 WL 5783911 (Pa. 2019)           12

Commonwealth v. Lee, 2019 WL 4131429 (Pa. Super. 2019)              11

Commonwealth v. Lester, 722 A.2d 997 (Pa. 1998)              2, 13, 16

Commonwealth v. Reid, 2019 WL 476717 (Pa. Super. 2019)              11

Edwards v. Roper, 688 F.3d 449 (8th Cir. 2012)                      16

Estelle v. Smith, 451 U.S. 454 (1981)                       5, 8, 9, 10

Griffin v. California, 380 U.S. 609 (1965)                           5

Harrington v. Richter, 562 U.S. 86 (2011)                            4

Howard v. Horn, 56 F. Supp. 3d 709 (E.D. Pa. 2014)                  18

Lesko v. Lehman, 925 F.2d 1527 (3rd Cir. 1991)                      10

Mitchell v. United States, 526 U.S. 314 (1999)                 passim

People v. Boyette, 58 P.3d 391 (Ca. 2002)                           17


                                          ii
Vick v. Williams, 233 F.3d 213 (4th Cir. 2000)                7

White v. Woodall, 572 U.S, 415 (2014)                   passim

other authority:

28 U.S.C. § 2254                                 3, 4, 8, 10, 12

United States Sentencing Guidelines § 3E1.1              6, 7, 8

42 Pa. C.S. § 9711                                           16




                                        iii
                          STATEMENT OF THE CASE

      The petitioner was sentenced to death in 1991 for the brutal murder of a

mother in front of her three small children. The jury found as aggravating

circumstances that the petitioner physically tortured the woman and created a grave

risk of death to her four-year-old daughter by attacking the child after she witnessed

her mother dying. The parties have now filed a joint motion to vacate the death

penalty based on the fifteenth claim for relief in the petitioner’s habeas corpus

petition. This Court issued an order referring the matter to the Pennsylvania Office

of Attorney General for comment by way of an amicus brief. This brief is filed

pursuant to that order.

      After imposition of the judgment of sentence, petitioner filed a direct appeal

to the Pennsylvania Supreme Court. He contended there, among other claims, that

trial counsel provided ineffective assistance by failing to object to remarks – during

the Commonwealth’s closing argument at the penalty hearing – about the

petitioner’s remorselessness. Petitioner claimed that any reference to remorse

constituted an improper comment on his exercise of his right not to testify at the guilt

or penalty phases.

      The Pennsylvania Supreme Court rejected the claim on the merits. The court

initially block-quoted language from an earlier opinion suggesting that the privilege

against self-incrimination had no direct application at the sentencing phase of a



                                           1
capital case, after the defendant has already been found guilty. The court then held,

however, that relief was not warranted in this case because the comments here were

brief and within the realm of permissible oratorical flair. Commonwealth v. Lester,

722 A.2d 997, 1009 (Pa. 1998). Petitioner later filed a series of state post-conviction

petitions raising other claims that are without relevance to the joint motion currently

at issue.

       In 2011, petitioner filed a federal habeas corpus petition, and in 2015 he filed

a memorandum of law in support of the petition. His 174-page memorandum

contained 27 main argument headings. The fifteenth heading, beginning on page

141 of the memorandum, addressed the penalty phase remorse issue.                              The

memorandum challenged not only the Commonwealth’s closing argument remarks,

but also its questioning of petitioner’s son, who took the stand at the penalty phase,

asserted his father’s innocence of the charges, and was asked whether petitioner had

expressed any remorse while discussing the case with him.1

       The Commonwealth filed a lengthy response to petitioner’s memorandum,

arguing that the state court’s adjudication of the penalty phase remorse issue was not

an unreasonable application of clearly established federal law because there is no

clearly established federal law that applies the self-incrimination privilege to


1 The state court opinion on direct appeal addressed only the closing argument, not the questioning
of the son. On the publicly available record, it is unclear whether petitioner raised both issues at
the time.


                                                 2
consideration of remorse at sentencing. As a result, argued the Commonwealth,

relief was barred by 28 U.S.C. § 2254(d). Habeas Response at 124-27. Petitioner

filed a reply memorandum in December 2017.

      Then in September 2019, petitioner and the Philadelphia District Attorney’s

Office filed a joint motion requesting this Court to single out the remorse issue – the

15th of petitioner’s 27 habeas claims, which was the fourth of his seven penalty phase

claims – for special consideration. The motion suggests that the claim has clear

merit and therefore warrants summary disposition. Accordingly, the motion asks

the Court to grant immediate penalty phase relief, while continuing to adjudicate the

remaining claims for guilt phase relief in the normal course.

      On October 17, 2019, this Court issued its order referring the matter to the

Pennsylvania Office of Attorney General. On October 22, 2019, the Court issued a

further order directing the Clerk of Court to serve a copy of the previous order on

that Office.




                                          3
                                    ARGUMENT

AEDPA Precludes Habeas Relief on Claim 15.

      Under the habeas corpus statute, 28 U.S.C. § 2254(d), a federal court generally

may not grant relief to a state prisoner on a claim that has been adjudicated on the

merits in state court. The statute provides an exception if the adjudication was

contrary to or an unreasonable application of clearly established federal law. See,

e.g., Harrington v. Richter, 562 U.S. 86, 102 (2011) (discussing “modified res

judicata rule”).

      The joint motion avers that claim 15 qualifies for this exception. The motion

avers that a prosecutor illegally comments on silence, in violation of clearly

established law addressing the Fifth Amendment privilege against self-

incrimination, if he refers during a sentencing proceeding to a defendant’s failure to

express remorse. The motion further avers that the comments about remorse in this

case were in fact references to the petitioner’s exercise of his right not to testify at

the penalty phase of his capital murder trial.

      The joint motion’s discussion of the relevant law is incomplete. The motion’s

discussion of the relevant facts is also incomplete.




                                           4
A.    The clearly established law of the United States Supreme Court does not
      prohibit penalty-phase comment on a defendant’s lack of remorse.

      The joint motion relies on two longstanding precedents of the United States

Supreme Court, one over 50 years old, one almost 40 years old, for the proposition

that the Court has clearly barred comments on lack of remorse at sentencing. The

motion, however, fails to mention two much more recent and specific precedents

that negate the parties’ claim.

      The joint motion cites Griffin v. California, 380 U.S. 609 (1965), and Estelle

v. Smith, 451 U.S. 454 (1981). Griffin held that the government may not urge the

jury to draw an adverse inference of guilt based on the defendant’s failure to take

the stand and defend himself at trial. Estelle held that a defendant’s pre-trial

statements to a court psychiatrist could not be used against him in a capital

sentencing proceeding where the defendant was not first warned of his Fifth

Amendment right to remain silent. Griffin did not address sentencing proceedings,

or comments on lack of remorse. Estelle involved a sentencing proceeding, but not

comments on lack of remorse.

      Since Griffin and Estelle, however, the Supreme Court has explicitly

acknowledged that remorse presents a distinct issue that is not resolved by the

Court’s prior precedent. In Mitchell v. United States, 526 U.S. 314 (1999), the Court

considered whether a defendant’s silence during sentencing could properly give rise

to an adverse inference about the quantity of drugs she had delivered. The Court

                                         5
held that such an inference would violate the defendant’s right not to speak. At the

start of its discussion, however, the Court carefully limited the question to the use of

silence “in determining facts about the crime.” Id. at 316-17. And in concluding its

analysis, the Court similarly limited its holding to the use of silence “with regard to

factual determinations respecting the circumstances and details of the crime.” Id. at

328.

       Crucially, after announcing this holding the Court expressly cautioned that

determinations about the facts of the crime do not include inferences about lack of

remorse. “Whether silence bears upon the determination of a lack of remorse,”

warned the Court, “or upon acceptance of responsibility for purposes of the

downward adjustment provided in § 3E1.1 of the United States Sentencing

Guidelines (1998), is a separate question. It is not before us, and we express no view

on it.” Id. at 330 (emphasis supplied).

       This case, therefore, is not like the usual AEDPA inquiry, in which the federal

habeas court must parse through precedent in search of what may or may not be

there: a holding of the United States Supreme Court that establishes federal law on

the relevant legal issue. In this case, the Supreme Court has already done that work,

by expressly announcing that remorse remains an open question. A state court

adjudication cannot constitute a contrary or unreasonable application of clearly

established law if the Supreme Court has openly declared that no such law exists.



                                           6
See, e.g., Alberni v. McDaniel, 458 F.3d 860, 864 (9th Cir. 2006) (habeas deference

precludes relief “when the Supreme Court has expressly reserved consideration of

an issue, as it has here”); Bonner v. Ercole, 338 Fed. Appx. 61, 62 (2nd Cir. 2009)

(same); Vick v. Williams, 233 F.3d 213, 218 (4th Cir. 2000) (same).

       While the joint motion does not mention Mitchell, the parties are certainly

aware of it. Petitioner discussed the case in his 2015 memorandum of law, at 143-

44. The memorandum, however, did not acknowledge Mitchell’s most important

passage: the part where the Court expressly reserved the remorse/self-incrimination

question. It was left to the Commonwealth, in its habeas response at 125-26, to bring

that dispositive language to the Court’s attention. Petitioner finally addressed the

Mitchell reservation in his reply memorandum. His attempt to distinguish it,

however, was unsuccessful, and the effort has been abandoned for purposes of the

joint motion now before the Court.2


2 As noted above, Mitchell states that “[w]hether silence bears upon the determination of a lack of
remorse, or upon acceptance of responsibility for purposes of the downward adjustment provided
in § 3E1.1 of the United States Sentencing Guidelines (1998), is a separate question.” 526 U.S. at
330. Petitioner suggested in his reply that the phrase “lack of remorse” is modified by the phrase
“for purposes of the downward adjustment ….” The Supreme Court, insisted petitioner, wasn’t
talking about remorse in general; it only meant remorse as a basis for a downward departure under
§ 3E1.1 of the sentencing guidelines. Reply memorandum at 101-02.

  The argument is both grammatically and legally specious. Petitioner’s rendering of the key
Mitchell sentence ignores its actual structure and punctuation and would require redacting it, such
as by removing the comma after the word “remorse” and inserting a comma after the word
“responsibility.” But litigants are not free to rewrite Supreme Court precedent in that manner.
                                                                            footnote continued …




                                                7
       Mitchell is not the only pertinent precedent that is unaddressed in the joint

motion. In White v. Woodall, 572 U.S. 415 (2014), the Supreme Court recently

revisited the right to remain silent in the sentencing context. Woodall is especially

important here because, like this case, it arose on federal habeas review. The issue

in Woodall was whether the state court was required by the constitution to give a no-

adverse-instruction at the penalty phase of a capital trial. The Court had previously

held that such an instruction is mandated at the guilt phase. See Carter v. Kentucky,

450 U.S. 288 (1981). The Sixth Circuit, “reading Carter, Estelle, and Mitchell

together,” ruled that the Fifth Amendment required an instruction at the penalty stage

as well. Woodall, 572 U.S. at 420.

       The Supreme Court reversed. The Court held that, for purposes of § 2254(d),

there is no such thing as “reading together” or “extending” prior cases that do not

directly control. The relevant principle must be clearly established by existing

Supreme Court precedent, and neither Carter, Estelle, nor Mitchell qualified. The

Court noted that “[w]e have never directly held that Carter applies at a sentencing

phase” as opposed to the guilt phase. Id. at 421. The Court acknowledged broad


  In any event, petitioner’s reading would make no sense as a matter of law. For purposes of the
sentencing guidelines, “remorse” does not equate with “acceptance of responsibility.” Section
3E1.1 provides that “[t]his adjustment is not intended to apply to a defendant who puts the
government to its burden of proof at trial by denying the essential factual elements of guilt, is
convicted, and only then admits guilt and expresses remorse.” Application Note 2. Given that §
3E1.1 excludes remorse (as opposed to acceptance of responsibility) as a basis for a downward
departure, it appears unlikely that the Supreme Court intended to confine its reservation of the
remorse issue to what amounts to a null set.


                                               8
language in Estelle applying the privilege against self-incrimination to the penalty

phase. But the Court characterized this language as “dictum,” observing that “it is

not uncommon for a constitutional rule to apply somewhat differently at the penalty

phase than it does at the guilt phase.” Id. at 421, 424 n.4.

      The Court then turned to Mitchell. The Court reiterated that Mitchell’s holding

“was limited to inferences pertaining to the facts of the crime,” and that Mitchell

therefore did not bar all inferences that “might … be drawn from a defendant's

penalty-phase silence.” In particular, “Mitchell included an express reservation” on

the issue of remorse. Id. at 421.

      For the Woodall Court, that express reservation was critical. The Court

recognized that a no-adverse-inference instruction would prohibit the jury from

inferring lack of remorse from a defendant’s silence at the penalty phase. But that

is exactly the kind of inference “as to which Mitchell leaves the door open,” id. at

423-24. And if, as Mitchell established, a lack-of-remorse inference is not barred by

clearly established law, then an instruction that would bar such an inference must

not be clearly established law either. Woodall, therefore, relies on and extends

Mitchell. Just as Mitchell’s express reservation precludes habeas relief regarding

lack-of-remorse remarks, it also precludes habeas relief regarding a no-adverse-

inference instruction.




                                          9
       While the joint motion does not mention Woodall, it does lean heavily on

Lesko v. Lehman, 925 F.2d 1527 (3rd Cir. 1991), a 28-year-old Third Circuit decision

that overturned a capital sentence based on prosecutorial comments on lack of

remorse. Lesko, however, was pre-AEDPA, pre-Mitchell and pre-Woodall; for

purposes of habeas review regarding remorse claims, it is effectively a dead letter.

Circuit court decisions, moreover, no matter how recent, are not relevant in

determining the clearly established law to be applied in gauging the reasonableness

of state court adjudications. The Supreme Court has made clear that “a lower court

may not consult its own precedents, rather than those of this Court, in assessing a

habeas claim governed by § 2254.” Woodall, 572 U.S. at 420 n.2. The parties’

reliance on Lesko, while ignoring Mitchell and Woodall, is not consistent with the

law.

       The joint motion also errs in relying on a decision of the Pennsylvania

Supreme Court, Commonwealth v. Freeman, 827 A.2d 385 (Pa. 2003). In Freeman,

the state court recognized that the privilege against self-incrimination does generally

apply at the sentencing stage, citing Estelle v. Smith, supra. Id. at 410. The parties

aver that the Freeman decision amounts to an admission by the state court that its

earlier ruling in this case was contrary to clearly established federal law.

       But Freeman was not a case addressing remorse. The Pennsylvania Supreme

Court revisited the remorse/right-to-silence issue shortly after Freeman, in



                                          10
Commonwealth v. Fletcher, 861 A.2d 898 (Pa. 2004). Distinguishing Freeman, the

court held that the prosecutor’s remarks about lack of remorse did not

inappropriately implicate the defendant’s constitutional right to remain silent. Id. at

917-18. Thus the Pennsylvania Supreme Court has not abrogated its prior precedent

on references to lack of remorse at sentencing. The joint motion fails to mention

Fletcher.

       In any case, decisions of a state supreme court, like decisions of a federal

appeals court, do not define the body of clearly established federal law to be applied

in gauging the reasonableness of a state court adjudication. The relevant decisions

for that purpose are the rulings in Mitchell, which expressly reserved the remorse

question, 526 U.S. at 330, and in Woodall, which recognized that the Fifth

Amendment privilege applies differently at the penalty phase than it does at the guilt

phase, 572 U.S. at 421, 424 n.4. In light of Mitchell and Woodall, the state court

adjudication of petitioner’s remorse claim did not violate clearly established law.

       AEDPA therefore precludes mid-litigation summary relief on claim 15.3


3 In his habeas reply memorandum, at 14, petitioner argued that § 2254(d) is wholly inapplicable
to this case, because former Pennsylvania Supreme Court Justice Ronald D. Castille, in his
previous position as District Attorney of Philadelphia, allegedly authorized the Commonwealth to
seek a capital sentence at petitioner’s trial. The reply memorandum noted, at 18-19, that numerous
other defendants challenged their judgments of sentence on this ground.

  In fact these other defendants were granted nunc pro tunc appeals by a common pleas court
judge, although at least two of those grants have subsequently been reversed. See Commonwealth
v. Reid, 2019 WL 476717 (Pa. Super. 2019); Commonwealth v. Lee, 2019 WL 4131429 (Pa. Super.



                                               11
B.     In any event, the prosecutor’s references to remorse did not constitute
       comment on the petitioner’s silence at trial.

       Even assuming (contrary to Mitchell and Woodall) that clearly established law

provided a legal basis for petitioner’s remorse claim, the factual record would still

bar relief. The prosecutor’s comments on remorse referred not to petitioner’s right

to remain silent, but to the testimony presented at trial by the Commonwealth and

by the defense itself. The joint motion provides brief quotations, but fails to discuss

the actual context of the remarks.

       There were three references to remorse during the penalty phase. The first

occurred during the testimony of petitioner’s son, who was called by the defense.

On direct examination by defense counsel, the son testified that he knew his father

was innocent, and that the trial was unfair. Notes of Testimony (N.T.) 11/13/91, 76-

77. On cross-examination, the prosecutor initially asked the witness about his

interactions with petitioner over a very specific period of time: April 6-19, 1990. Id.




2019); see also Commonwealth v. Gamboa-Taylor, 2019 WL 5783911 (Pa. 2019) (opinion in
support of affirmance) (common pleas court has no power to order higher court to rehear appeal).

  Unlike those defendants, however, it appears that petitioner himself never sought to vacate the
state supreme court’s adjudications on this ground. Unless and until those adjudications are
vacated, a federal habeas court remains subject to the plain language of § 2254(d)(1): the writ shall
not be granted with respect to any claim adjudicated on the merits in state court, unless the
adjudication of the claim was contrary to or unreasonably applied clearly established law.

  In any case, the parties chose not to make the Castille argument in the joint motion, and so it is
not before the Court for present purposes.


                                                12
at 77-78. April 6th was the date of the murder, and petitioner was arrested on the

19th. See Commonwealth v. Lester, 722 A.2d at 1001-02.

       In response to the question, petitioner’s son described innocent behavior, and

then expanded on his testimony. He said that he saw petitioner on a regular basis,

that petitioner had no mental health issues, that petitioner was never violent, and that

he considered himself privileged to have petitioner as a father. N.T. 11/13/91, 79-

80.

       In light of the witness’s profession of knowledge about petitioner’s guilt or

innocence, his statements about petitioner’s good character, and his testimony of his

very close and ongoing relationship with his father, the prosecutor then asked the

witness about his interactions with petitioner over the succeeding eighteen months

between the crime and the trial. The witness said he had continued to communicate

with his father on a regular basis over that time. The prosecutor asked the witness

whether petitioner had ever expressed any remorse during those conversations. Id.

at 80-81.4

       That one question was the entirety of the prosecution’s reference to remorse

with petitioner’s son. The joint motion fails to explain how this questioning

infringed on petitioner’s exercise of his right not to testify at trial. The question was


4“During the time you talked to him during the past year or 18 months, did he ever express one
bit of remorse about what he had done?”



                                              13
explicitly directed at petitioner’s out-of-court discussions with his son, not at

petitioner’s silence in court. As the witness himself testified, petitioner chose not to

remain silent with his son, and the Commonwealth had the right to ask about those

conversations once the witness took the stand and offered his testimony. The parties

present no Fifth Amendment precedent, let alone clearly established law from the

United States Supreme Court, that would prohibit such a question.5

       The second reference to remorse occurred during the prosecutor’s penalty

phase closing argument, during his discussion of the mitigation evidence offered by

the defense. In addition to a psychiatric expert and petitioner’s son, five additional

members of petitioner’s family took the stand: three sisters and two nieces.

       The first sister testified that petitioner was a “sensitive” and “intelligent”

person, who deserved to live. Id. at 24. The second sister testified that petitioner

was of sound intelligence, that if he committed the murder he must have been under

the influence of drugs, and that he did not deserve the death penalty. Id. at 35-36,

40. The third sister testified that petitioner was a normal human being who received

love from his family, and she pleaded for his life. Id. at 66-67.

       The first niece testified that she was very close to petitioner, and that he was

never a violent man. Id. at 70, 72. The second niece testified that, if he committed

5Indeed case law is to the contrary. See, e.g., Coble v. Quarterman, 496 F.3d 430, 438 (5th Cir.
2007) (prosecutor properly argued that statements defendant made to others shortly after murder
contained no indication of remorse).



                                              14
the murder, petitioner must not have been in his right mind, and that he deserved to

live. Id. at 74.

       The prosecutor addressed this evidence in two paragraphs midway through

his closing argument. He began this portion of his summation by making clear his

subject: “And you heard testimony at the penalty phase in mitigation.” He then

posed a series of rhetorical questions, asking several times if the jury had heard any

“remorse” mentioned in that mitigation testimony. He then again asked the jury to

think about “the testimony that you heard,” the testimony from “family members.”

He then spent several more sentences reviewing what “they,” the family members,

had said. He referred seven times to “they.” Id. at 95-96.6

       That was the entirety of the prosecution’s reference to the failure to present

evidence of remorse in mitigation. The joint motion fails to explain how this

argument infringed on petitioner’s exercise of his right not to testify at trial. The


6     “And you heard testimony at the penalty phase in mitigation. What did you hear in
    mitigation? Did you hear one ounce of remorse? One ounce of remorse? Did you hear
    one morsel, one iota in excusion [sic] for this behavior? Is there an excuse for this
    behavior? Is there something that mitigates this behavior? I didn’t hear it, did you? If so,
    say so in your penalty. But did you hear one bit of excuse or mitigation, of remorse or one
    bit of human element? Not from that witness stand.”

       “And think about this, the testimony that you heard – and it is regrettable that family
    members must sit on that witness stand and testify in these proceedings – but did they tell
    you about a life that was barren of human kindness? No, they didn’t. Did they tell you
    about a life that was bereft of family contact? No, they didn’t. Did they tell you about a
    life of a person who had no possibility of assistance or people who were concerned for
    him? No, they didn’t. They told you about a person who could and did select his way to
    go in life….”



                                                15
prosecutor referred repeatedly and explicitly to “the testimony that you heard,” the

testimony from “they,” the “family members.” “They” is not “he,”; “the testimony

that you heard” is not “the testimony that you did not hear.” The defense itself chose

to present this testimony, and the Commonwealth therefore had the right to talk

about it in its closing argument. The parties present no Fifth Amendment precedent,

let alone clearly established law from the United States Supreme Court, that would

prohibit such argument.7

        The final reference to remorse occurred later in the prosecutor’s closing

argument, during his discussion of the aggravating circumstance of torture, 42 Pa.

C.S. § 9711(d)(8). Evidence introduced at the guilt and penalty phases established

that petitioner viciously beat the victim with an iron, stabbed her repeatedly, scalded

her with boiling water (causing second- and third-degree burns over 15% of her

body), and then held her head under water in the bathtub until she drowned. Next

he beat the victim’s four-year-old daughter and tried to smother her with a pillow.

See Commonwealth v. Lester, 722 A.2d at 1001-02. The prosecutor recounted this

evidence, describing petitioner as a remorseless torturer. Id. at 99-100.8


7Indeed case law is to the contrary. See, e.g., Edwards v. Roper, 688 F.3d 449, 460 (8th Cir. 2012)
(prosecutor properly argued that mitigation witnesses presented by defense did not testify that
defendant expressed remorse).
8   “That is a torturer. That is a beater of children; remorseless, concernless…. [H]e held a
    struggling woman under scalding water for seconds while she hollered and he beat her from
    one room to another and punched her so hard in the stomach that the impact was visible on



                                                16
         That was the entirety of the prosecution’s reference to the criminal behavior

as without remorse. The joint motion fails to explain how this language infringed

on petitioner’s exercise of his right not to testify at trial. The argument was self-

evidently about what petitioner did in the victim’s home in April 1990, not about

what he did in court a year and a half later. The prosecutor therefore had the right

to advocate based on the proven facts. The parties present no Fifth Amendment

precedent, let alone clearly established law from the United States Supreme Court,

that would prohibit such argument.9

         But there is one additional portion of the transcript that bears on petitioner’s

    Fifth Amendment claim. Moments after the prosecutor’s summation, the trial court

    gave its final instructions to the jury. At the end of those instructions, the court

    cautioned the jury as follows:

         Consider all evidence and arguments of both Commonwealth and
         defense counsel, including the evidence you heard during the trial. Be
         fair and do not let yourself be influenced by passion or prejudice. It
         was entirely up to the defendant whether to testify or present evidence.
         You must not draw any adverse inference from his silence.


      her internal organs, and … he held her under water for not one minute or two minutes or
      three minutes, but more than three minutes, four minutes under water. And if one can
      imagine torture greater than scalding of the face, greater than having your hair pulled out
      by its roots, greater than having your head gashed and your body scarred and beaten, one
      can imagine the torture one must know as you look through a film of water at the face of
      your murderer, knowing that you are going to die….”
9Indeed case law is to the contrary. See, e.g., People v. Boyette, 58 P.3d 391, 433, 439 (Cal. 2002)
(prosecutor properly argued that, based on the coldblooded nature of the shooting, defendant was
a “remorseless killer”).



                                                  17
Id. at 110 (emphasis supplied). See, e.g., Howard v. Horn, 56 F. Supp. 3d 709, 732,

736 (E.D. Pa. 2014) (no-adverse-inference instruction mitigates risk that jury will

draw improper inference from defendant’s failure to testify). The joint motion fails

to mention the instruction.

     In light of the actual record, the state court reasonably determined that the

references to remorse were properly limited, and that trial counsel therefore was not

ineffective. And, as Mitchell and Woodall establish, the state court adjudication

would not have contravened clearly established law even had the jury actually been

asked to infer lack of remorse from petitioner’s silence at sentencing.

     Relief is therefore barred by § 2254.




                                        18
                                   CONCLUSION

      WHEREFORE, the Office of Attorney General respectfully submits this

brief, in accordance with this Court’s referral, to assist in the resolution of the Joint

Motion For Partial Grant of the Writ of Habeas Corpus.

                                         Respectfully submitted,

                                         /s/ Ronald Eisenberg

                                         JOSH SHAPIRO
                                         Attorney General
                                         Commonwealth of Pennsylvania
                                         MICHELLE A. HENRY
                                         First Deputy Attorney General
Office of Attorney General               JENNIFER C. SELBER
1600 Arch Street                         Executive Deputy Attorney General
Philadelphia, PA 19103                    Criminal Law Division
reisenberg@attorneygeneral.gov           RONALD EISENBERG
(267) 940-6676                           Chief Deputy Attorney General
November 15, 2019                         Special Litigation Section




                                           19
              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IMANUEL BASSIL ALI                       :               CIVIL ACTION
                                         :
                                         :
      v.                                 :
                                         :
                                         :
JOHN E. WETZEL, et al.                   :               NO. 11-1812



                            CERTIFICATE OF SERVICE

       I, RONALD EISENBERG, certify that on November 15, 2019, a copy of this
brief was served through the Court’s electronic filing system upon:


Paul M. George, Esq.                          Shawn Nolan, Esq.
Philadelphia District Attorneys Office        Federal Community Defender Office
3 South Penn Square                           Curtis Center, suite 545 West
Philadelphia, PA 19107                        601 Walnut Street
(215) 686-5730                                Philadelphia, PA 19106
paul.george@phila.gov                         (215) 928-0520
                                              shawn_nolan@fd.org


                                              /s/ Ronald Eisenberg
                                              RONALD EISENBERG
                                              Office of Attorney General
                                              Philadelphia, PA 19103
                                              reisenberg@attorneygeneral.gov
                                              (267) 940-6676




                                         20
